--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10(f)




Appendix A1
Last Revised On: December 12, 2008
Name
Company
Pre-4/1/1997 Participant
Class A “Bonus SERP” Status
Double Basic Credits
Double Transition Credits
HAY, LEWIS, III *
FPL Group, Inc
 
X
   
PIMENTEL, ARMANDO *
FPL Group, Inc
 
X
X1
 
ROBO, JAMES L. *
FPL Group, Inc
 
X
X1
 
OLIVERA, ARMANDO J. *
Florida Power & Light Company
X
X
   
DAVIDSON,  F. MITCHELL *
FPL Energy, LLC
 
X1
X1
 
STALL, J. ARTHUR *
FPL Group, Inc
X
X1
   



1
The Compensation Committee has expressly identified these items and acknowledged
that they are subject to Internal Revenue Code Section 409A.  In particular,
these items include: (i) the additional deferred compensation provided by the
designation of certain officers as Class A Executives, effective on or after
January 1, 2006; and (ii) the additional deferred compensation set forth in SERP
Amendment #4 to the Prior Plan (meaning amounts deferred by certain senior
officers specified by the Compensation Committee who became participants in the
SERP on or after April 1, 1997 at the rate of two times the basic credit and, to
the extent applicable, the transition credit under the cash balance formula in
the SERP for their pensionable earnings on or after January 1,
2006).  Importantly, nothing in Amendment #4 to the Prior Plan, the SERP,
Compensation Committee resolutions, or any other document shall be construed as
subjecting to Code Section 409A any deferrals made under the SERP prior to
January 1, 2005, except as expressly noted herein.
 
*
Executive Officer of FPL Group, Inc.









Appendix A2
Last Revised On: December 12, 2008
Name
Company
Pre-4/1/1997 Participant
Class A “Bonus SERP” Status
Double Basic Credits
Double Transition Credits
BENNETT, CHRISTOPHER A. *
FPL Group, Inc
 
X1
X1
 
MCGRATH, ROBERT L. 3*
FPL Group, Inc
 
X1
X1
X1
POPPELL, JAMES W. *
FPL Group, Inc
 
X1
X1
 
RODRIGUEZ, ANTONIO *
FPL Group, Inc
X
     
SIEVING, CHARLES E. *
FPL Group, Inc
 
X1
X1
 
CUTLER, PAUL I. *
FPL Group, Inc
 
X1
   
DAVIS, K. MICHAEL *
FPL Group, Inc
X
     



1
The Compensation Committee has expressly identified these items and acknowledged
that they are subject to Internal Revenue Code Section 409A.  In particular,
these items include: (i) the additional deferred compensation provided by the
designation of certain officers as Class A Executives, effective on or after
January 1, 2006; and (ii) the additional deferred compensation set forth in SERP
Amendment #4 to the Prior Plan (meaning amounts deferred by certain senior
officers specified by the Compensation Committee who became participants in the
SERP on or after April 1, 1997 at the rate of two times the basic credit and, to
the extent applicable, the transition credit under the cash balance formula in
the SERP for their pensionable earnings on or after January 1,
2006).  Importantly, nothing in Amendment #4 to the Prior Plan, the SERP,
Compensation Committee resolutions, or any other document shall be construed as
subjecting to Code Section 409A any deferrals made under the SERP prior to
January 1, 2005, except as expressly noted herein.
2
[intentionally omitted]
3
Due to material modification of the SERP benefit pursuant to Executive Retention
Employment Agreements entered into after December 31, 2004, no amount of the
SERP benefit for Messrs. Escoto, McGrath or Tancer are eligible for
grandfathered treatment under Code Section 409A.
 
*
Executive Officer of FPL Group, Inc.




 
 
 
